DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “device for”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	In view of the new 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register Vol. 84, No. 4, January 7, 2019), the Examiner has considered the claims and has determined that under step 1, claims 1-9 are to a process, and claim 13 is to a system.	Next under the new step 2A prong 1 analysis, the claims are considered to determine if they recites a judicial exception under the following groupings: (a) mathematical concepts, (b) certain bolded limitations that fall into the grouping of a mental process: 

	1. (Currently Amended) A method for gas quality monitoring, comprising: 
	spectroscopic examination of a gas sample from a space to be monitored, wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range;
	detecting a deviation of the measurement spectrum from at least one comparison sample; and
	depending on the detected deviation that was detected, producing a gas quality warning.	
	13. (Currently Amended) An apparatus for gas quality monitoring, comprising:
	 a spectrometer device for spectroscopic examination of a gas sample from a space to be monitored, wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range; and
	an evaluation device configured to perform operations comprising: 
	detecting a deviation of the measurement spectrum from at least one comparison sample; and 
	producing a gas quality warning depending on the deviation that was detected.

	A person can mentally compare or observe between a measurement spectrum and a comparison sample to determine a deviation, and can mentally judge a quality result based on the amount of deviation observed.  Other than reciting “an evaluation device,” nothing precludes these steps from practically being performed in the human mind.  
	Next in step 2A prong 2, the independent claims are analyzed to determine whether there are additional elements or combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that it is more than a drafting effort designed to monopolize the exception, in order to integrate the judicial exception into a practical application.   These limitations have been identified and underlined above, and are not indicative of integration into a practical application.  The limitations of spectroscopic examination using a 
	Next in step 2B, the independent claims are considered to determine if they recite additional elements that amount to an inventive concept (“significantly more”) than the recited judicial exception.  
The recitation of the spectrometer device for spectroscopic examination to yield a measurement spectrum extending over a wavelength range does not add something significantly more because such a limitation amounts to adding insignificant extra-solution data gathering activity to the judicial exception (see MPEP 2106.05(g)), and does not describe any gathering of data in an unconventional way.  The recitation of the evaluation device configured to perform operations does not add something significantly more because such a limitation amounts to merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
  	Regarding the rejections of dependent claims 2-9, dependent claims 2-3, 5, and 8 describe additional limitations that amount to insignificant extrasolution data gathering (see MPEP 2106.05(g)), dependent claims 2 and 4-7 describe additional limitations that fall under the grouping of a mental process to provide further details on the comparison parameters and judging of the evaluation result, and dependent claim 9 describes the use of a machine-based learning algorithm which amounts to mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f)).  However dependent claims 10-12 and independent claims 15 and 17 are not rejected for subject matter eligibility because they contain or depend from the limitation of “depending on the gas quality warning, controlling an 
	An invention is not rendered ineligible for patent simply because it involves an abstract concept.  Applications of such concepts "to a new and useful end" remain eligible for patent protection (see Alice Corp., 134 S. Ct. at 2354 (quoting Benson, 409 U.S. at 67)).  There needs to be additional elements or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception or render the claim as a whole to be significantly more than the exception itself in order to demonstrate “integration into a practical application” or an “inventive concept.”  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

7.	Claim(s) 1, 4-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Call et al. (US Pat. Pub. 2005/0247868, hereinafter “Call”).
	In regards to claim 1, Call teaches a method for gas quality monitoring (Call paragraphs [0001], [0028], and [0034] teach a method for air (gas) quality monitoring), comprising: 
	spectroscopic examination of a gas sample from a space to be monitored, wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range (Call paragraphs [0016], [0023], [0065], and [0099] teach a Raman spectrometer for analyzing a gas sample of airborne particles from a space to be monitored, and Call paragraph [0101] teaches wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range); 
	detecting a deviation of the measurement spectrum from at least one comparison sample (Call paragraphs [0027] and [0123] teach detecting a deviation of the present values of the measurement spectrum to a comparison sample of an average of prior measurements; alternatively Call paragraph [0114] teaches observing deviation peaks between the measurement spectrum of biological materials compared to non-biological particles which have a broad emissions spectra); and
 	depending on the deviation that was detected, producing a gas quality warning (Call paragraphs [0026]-[0027], [0034], [0117], and [0123] teach outputting an air quality alarm (warning) signal depending on whether the deviation from the comparison is significantly large).

	In regards to claim 4, Call further teaches comprising: detecting the deviation by a comparison of a wavelength-dependent intensity of the measurement spectrum with at least one comparison intensity defined by the at least one comparison sample (Call paragraph [0114] teaches detecting the deviation by the presence of characteristic peaks, in the comparison of the wavelength-dependent 

	In regards to claim 5, Call further teaches comprising: 
	presenting the measurement spectrum as an image, which is subdivided into a first region and a second region depending on a wavelength-dependent intensity (Call Fig. 8 and paragraphs [0146]-[0148] teach presenting a measurement spectrum as an intensity image subdivided into a first region (prior to any intensities exceeding an alarm threshold) and a second region (when the intensities exceed an alarm threshold); and Fig. 7 teaches where the intensity is dependent on the wavelengths); and
	detecting the deviation by detecting an overlap of the first region and/or of the second region with at least one comparison region defined by the at least one comparison sample (Call Fig. 8 teaches detecting the deviation by detecting an overlap of the second region’s intensity values with at least one comparison sample of a baseline alarm threshold value).

	In regards to claim 6, Call further teaches comprising: 
	detecting a severity of the deviation (Call paragraphs [0027] and [0123] teach detecting a severity of the deviation by gauging if the deviation exceeds the average value plus a preset factor multiplied by the standard deviation (to indicate a significant extent of deviation)); 
	and producing the gas quality warning depending on the severity of the deviation that was detected (Call paragraphs [0027] and [0123] teach producing the gas quality alarm warning depending on if the significant extent of deviation was detected).

	In regards to claim 7, Call further teaches wherein the at least one comparison sample describes shared properties of measurement spectra classified as inconspicuous (Call paragraphs [0026] and 

	In regards to claim 8, Call further teaches wherein the spectroscopic examination of the gas sample is carried out by Raman spectroscopy (Call paragraphs [0016], [0023], [0065], and [0099]).

	In regards to claim 9, Call further teaches comprising: determining the at least one comparison sample by training a machine-based learning algorithm (Call paragraph [0026] teaches a computer or Neuron Chip for carrying out the comparison processing to a predetermined value, and Call paragraph [0123] teaches training a machine-based learning algorithm to learn a comparison sample from an average of prior measurements).

	In regards to claim 10, Call further teaches comprising: depending on the gas quality warning produced, controlling an apparatus for conveying gas into the space to be monitored and/or out of the space to be monitored (Call paragraphs [0132] and [0134] teach depending on the gas quality warning produced, controlling an actuator (such as dampers) for conveying the flow of air (gas) into or out of the monitored space).

	In regards to claim 11, Call further teaches wherein the apparatus comprises a ventilation installation and the space to be monitored is situated in an air feed section of the ventilation installation or in a space to be ventilated by way of the ventilation installation (Call paragraphs [0134] and [0139] teach where the controlled apparatus for carrying out the control response comprises a ventilation system or HVAC system, and Call paragraphs [0132] and [0134] teach where the space to be monitored 

	In regards to claim 12, Call further teaches wherein the apparatus comprises a process installation and the space to be monitored is situated in a feed section for a process gas used in the process installation or is situated in a process space of the process installation (Call paragraphs [0134] and [0139] teach where the controlled apparatus for carrying out the control response comprises a process installation such as a ventilation system or HVAC system, and Call paragraphs [0132] and [0134] teach where the space to be monitored is in an air feed intake section of the process installation or in a building space to be exhausted (ventilated) by way of the process installation).

	In regards to claim 13, Call teaches an apparatus for gas quality monitoring (Call paragraphs [0001] and [0028] teach a device (apparatus) for air (gas) quality monitoring), comprising: 
	a spectrometer device for spectroscopic examination of a gas sample from a space to be monitored, wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range (Call paragraphs [0016], [0023], [0065], and [0099] teach a Raman spectrometer for analyzing a gas sample of airborne particles from a space to be monitored, and Call paragraph [0101] teaches wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range); and
	 an evaluation device configured to perform operations (Call paragraph [0026] teaches a computer processor as an evaluation device configured to perform operations) comprising: 
	detecting a deviation of the measurement spectrum from at least one comparison sample (Call paragraphs [0027] and [0123] teach detecting a deviation of the present values of the measurement spectrum to a comparison sample of an average of prior measurements; alternatively Call paragraph 
	 producing a gas quality warning depending on the deviation that was detected (Call paragraphs [0026]-[0027], [0034], [0117], and [0123] teach outputting an air quality alarm (warning) signal depending on whether the deviation from the comparison is significantly large).

	In regards to claim 15, Call teaches a ventilation installation (Call paragraphs [0134] and [0139] teach a ventilation system or HVAC system installation), comprising: 
	an apparatus for conveying air into a space to be ventilated and/or out of the space to be ventilated (Call paragraphs [0132] and [034] teach an actuator or damper as an apparatus for conveying air into a building or out of the building); and
	an apparatus for gas quality monitoring (Call paragraphs [0001] and [0028] teach a device (apparatus) for air (gas) quality monitoring) comprising: 
	a spectrometer device for spectroscopic examination of a gas sample from a space to be monitored, wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range (Call paragraphs [0016], [0023], [0065], and [0099] teach a Raman spectrometer for analyzing a gas sample of airborne particles from a space to be monitored, and Call paragraph [0101] teaches wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range); and
	an evaluation device configured (Call paragraph [0026] teaches a computer processor as an evaluation device configured to perform operations) to detect a deviation of the measurement spectrum from at least one comparison sample (Call paragraphs [0027] and [0123] teach detecting a deviation of the present values of the measurement spectrum to a comparison sample of an average of prior measurements; alternatively Call paragraph [0114] teaches observing deviation peaks between the 
	wherein the space to be monitored is situated in an air feed section of the ventilation installation or in the space to be ventilated (Call paragraphs [0132] and [0134] teach where the space to be monitored is in an air feed intake section of the ventilation system or in a building space to be exhausted (ventilated) by way of the ventilation system), and 
	wherein the apparatus for conveying air is controlled depending on the gas quality warning (Call paragraphs [0132] and [0134] teach depending on the gas quality warning produced, controlling the  actuator or dampers for conveying the flow of air (gas) into or out of the monitored space).

	In regards to claim 17, Call teaches a process installation (Call paragraphs [0134] and [0139] teach a process installation such as a ventilation system or HVAC system that processes the flow of air), comprising:
	 an apparatus for conveying gas into a process space of the process installation and/or out of the process space of the process installation (Call paragraphs [0132] and [034] teach an actuator or damper as an apparatus for conveying air into a building space or out of the building space in of the process installation); and
	an apparatus for gas quality monitoring (Call paragraphs [0001] and [0028] teach a device (apparatus) for air (gas) quality monitoring) comprising:
	a spectrometer device for spectroscopic examination of a gas sample from a space to be monitored, wherein the spectroscopic examination yields a measurement spectrum extending over a wavelength range (Call paragraphs [0016], [0023], [0065], and [0099] teach a Raman spectrometer for 
	an evaluation device configured (Call paragraph [0026] teaches a computer processor as an evaluation device configured to perform operations) to detect a deviation of the measurement spectrum from at least one comparison sample (Call paragraphs [0027] and [0123] teach detecting a deviation of the present values of the measurement spectrum to a comparison sample of an average of prior measurements; alternatively Call paragraph [0114] teaches observing deviation peaks between the measurement spectrum of biological materials compared to non-biological particles which have a broad emissions spectra) and to produce a gas quality warning depending on the deviation that was detected (Call paragraphs [0026]-[0027], [0034], [0117], and [0123] teach outputting an air quality alarm (warning) signal depending on whether the deviation from the comparison is significantly large),
	wherein the space to be monitored is situated in a feed section for a process gas used in the process installation or is situated in the process space of the process installation (Call paragraphs [0132] and [0134] teach where the space to be monitored is in an air feed intake section of the process installation or in a building space to be exhausted (ventilated) by way of the process installation), and
	 wherein the apparatus for conveying gas is controlled depending on the gas quality warning (Call paragraphs [0132] and [0134] teach depending on the gas quality warning produced, controlling the actuator or dampers for conveying the flow of air (gas) into or out of the monitored space).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Call (US Pat. Pub. 2005/0247868) as applied to claim 1, and further in view of Jiang et al. (US Pat. Pub. 2014/0052003, hereinafter “Jiang”).
	In regards to claim 2, Call teaches the method as explained in the rejection of claim 1 above.	Call fails to expressly teach comprising: detecting at least one ambient parameter of the space to be monitored; and selecting the at least one comparison sample depending on the at least one ambient parameter that was detected.
	Jiang paragraph [0016] teaches a detector for measuring gas levels for contexts such as in air quality detectors.  Jiang paragraph [0027] teaches where electromagnetic radiation emitted by a radiation source may change with ambient temperature changes caused by the heat emitted by the radiation source itself, which results in changes in intensity, spectral shift, and/or other changes.  Jiang paragraph [0029] teaches making adjustments to the reference level for a target gas (to be detected) to account for the operating temperature, and paragraph [0031] teaches where making adjustments to the comparative reference level for detection eliminates issues present in conventional detectors as a result of temperature drift.


	In regards to claim 3, Call teaches the method as explained in the rejection of claim 2 above.	Call fails to expressly teach wherein the at least one ambient parameter comprises a temperature, a pressure and/or a moisture content.
	Jiang paragraph [0016] teaches a detector for measuring gas levels for contexts such as in air quality detectors.  Jiang paragraph [0027] teaches where electromagnetic radiation emitted by a radiation source may change with ambient temperature changes caused by the heat emitted by the radiation source itself, which results in changes in measured intensity, spectral shift, and/or other changes.  Jiang paragraph [0029] teaches making adjustments to the reference level for a target gas (to be detected) to account for the operating temperature, and paragraph [0031] teaches where making adjustments to the comparative reference level for detection eliminates issues present in conventional detectors as a result of temperature drift.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Jiang to specify monitoring an ambient parameter such as temperature because it is well known that the ambient temperature may induce changes in the measured intensity or spectral shift response.  Therefore it would be obvious to a person of ordinary skill to select a comparison sample reference level that accounts for the operating 

Pertinent Art
10.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Kastner (US 6,552,793) discloses Determination of the Quality of a Gas.
C.	Liu et al. (US Pat. Pub. 2016/0132617) discloses Target Analyte Detection and Quantification in Sample Gases with Complex Background Compositions.
D.	Kester et al. (US Pat. No. 10,948,404) discloses Gas Imaging System.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/12/2022